Citation Nr: 0803051	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for dysthmic disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is needed prior 
to Board adjudication because VA has not yet met its duties 
to assist the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

First, VA's duty to assist includes obtaining VA medical 
treatment records that are material to the issues on appeal.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
a remand is necessary to acquire VA medical treatment records 
that are material to the issue on appeal because VA is deemed 
to have constructive knowledge of certain documents generated 
by VA agents or employees).  At the November 2007 Board 
hearing, the veteran stated that he had received psychiatric 
treatment at the Wichita, Kansas VA Medical Center (VAMC) 
since 2005.  The only treatment records from the Wichita, 
Kansas VAMC show treatment from March through November 2007.  
It appears that not all relevant VA medical records are of 
file.  Accordingly, the RO must attempt to obtain these 
medical records.

Second, VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 
C.F.R. § 3.326 (a) (2007).  At the November 2007 Board 
hearing, the veteran asserted that his dysthmic disorder had 
worsened since the last VA examination.  The most recent VA 
psychiatric examination was in March 2005.  Accordingly, the 
RO must provide the veteran with an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Wichita, 
Kansas VAMC and obtain and associate with 
the claims file all outstanding records of 
treatment pertaining to the veteran's 
dysthmic disorder, to include records 
beginning in 2005.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

2.  The RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
veteran's dysthmic disorder.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms.  The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the following symptoms due 
to dysthmic disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory loss 
(such as forgetting names, directions or 
recent events); flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
veteran's dysthmic disorder renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



